Citation Nr: 1630318	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  06-24 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to service connected disability.

2.  Entitlement to service connection or right ear hearing loss disability.

3.  Entitlement to service connection for residuals of a back injury.

4.  Entitlement to service connection for a right knee disability, claimed as traumatic arthritis

5.  Entitlement to service connection for a left knee disability, claimed as traumatic arthritis. 
 
6.  Entitlement to service connection for right knee nerve damage. 
 
7.  Entitlement to service connection for left knee nerve damage. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to May 1986. 

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2006-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.  

The issues were previously remanded by the Board in April 2011.  At that time, the issues of entitlement to service connection for tinnitus and bilateral hearing loss disability, as well as entitlement to a total disability rating based on individual unemployability (TDIU) were also before the Board.  Since then, in an administrative decision of February 2013, entitlement to a TDIU was granted.  Moreover, in a September 2015 rating decision, the RO granted service connection for tinnitus and a left ear hearing loss disability.  Therefore, the issues of entitlement to service connection for tinnitus and a left ear hearing loss, as well as entitlement to a TDIU are no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the evidence of record, the Board finds that additional development is needed prior to deciding the issues on appeal.

In regards to the right ear hearing loss disability, the Board notes that in its April 2011 remand, it requested that a VA audiological examination be provided to determine the nature and etiology of the claimed hearing loss disability.  Pursuant to the Board's remand, the Veteran was afforded a VA examination in June 2015.  At the time, the examiner opined that the right ear hearing loss disability was less likely than not due to noise exposure in service.  As a rationale, the examiner noted that the Veteran reported onset of hearing loss as the result of an explosion in 1978, but that no enlistment physical was found in the claim file and that the only audiometrics found in the file were on the February 1986 physical which showed normal hearing.  

The Board finds that the above opinion is inadequate as Hensley v. Brown, 5 Vet. App. 155, 157 (1993), makes clear that no objective evidence of having hearing loss during military service is not fatal to a service connection claim.  The Board therefore finds that, on remand, a new VA audiological examination should be afforded to the Veteran in order to obtain an appropriate medical opinion.

Likewise, in the April 2011 remand, the Board indicated that it would be helpful if a physician would examine the Veteran and determine the likelihood that hypertension began during active service.  The Board directed that it was unlikely that hypertension began during active service, then the physician should address the likelihood that any service-connected disability had caused or aggravated hypertension.  Accordingly, a VA examination was ordered.

In a June 2015 VA opinion the examiner stated that the Veteran's hypertension was less likely than not related to service.  As rationale, the examiner stated that there was no relationship to service because there was nothing in service treatment records pertaining to a hypertension history.  As noted above, a lack of a disability in service is not dispositive of a claim.  Moreover, no opinion was provided as to whether the Veteran's hypertension is related to any other service connected disability.  As such, a new opinion is needed.

Regarding the back disability, in the April 2011 remand the Board requested that an etiology opinion be obtained as to any current back disability, including whether it is at least as likely as not that any service-connected disability has caused or aggravated the back disability.  Pursuant to the Board remand, a VA medical opinion was obtained in June 2015.  At the time, the examiner provided only a direct service connection opinion and did not provide a secondary service connection opinion as requested.  Therefore, the Board's remand orders have not been substantially complied with and a new opinion is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, in regards to the knees, the veteran has argued that he has a bilateral knee disability which has been caused or aggravated by his service connected bilateral feet disability.  The record shows that the service connection is in effect for bilateral hallux valgus, hammertoes and bilateral great toe arthritis.  A VA medical opinion as to the relationship, if any, between the Veteran's arthritis of the bilateral knees and his service connected bilateral feet disabilities.  Said opinion should be obtained.  

As noted in the April 2011 Board remand, because it is possible that there is nerve damage in or around a knee joint due to arthritis of the knee, and because the issues for service connection for arthritis of both knees are being remanded herein, a decision on the claims for service connection for nerve damage of the knee joints would be premature at this time.  Harris v. Derwinski, 1 Vet.App. 180 (1991) (a Board decision on a claim was premature where the claim was "inextricably intertwined" with another claim which was undecided and pending before VA).  Service connection for arthritis and nerve damage of either knee must therefore be remanded for any further development deemed necessary and adjudication on the merits.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for a VA hypertension examination.  The claims files should be made available to the examiner for review.  The examiner is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  

The examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that hypertension was caused by service, or was caused or aggravated by a service connected disability.  

The examiner should offer a rationale for any conclusion in a legible report.  The examiner is advised that an absence of hypertension in service is not sufficient or adequate rationale for any opinion rendered.  If any question cannot be answered, the examiner should state the reason. 
 
2.  The AMC should make arrangements for a VA audiological examination to determine the nature and etiology of the right ear hearing loss.  The claims files should be made available to the examiner for review.  The examiner is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  

The examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that any current right ear hearing loss disability is related to active military service.  

The examiner should offer a rationale for any conclusion in a legible report.  The examiner is advised that the lack of hearing loss in service is not sufficient or adequate rationale for any decision rendered.  If any question cannot be answered, the examiner should state the reason. 
 
3.  The AOJ/AMC should make arrangements for a VA examination to determine the nature and etiology any current back-related and bilateral knee disability.  The claims file should be made available to the examiner for review.  

The examiner is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate for both the back and the bilateral knees, to include whether there is a current nerve disability in or around the bilateral knees.  

For each diagnosis offered, the examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the disability was caused or aggravated by active military service.  

For any diagnosis found unlikely to have been caused or aggravated by active service, the examiner is asked to address whether it is at least as likely as not that any service-connected disability has caused or aggravated the back-related disability.  

The examiner should offer a rationale for any conclusion in a legible report.  The examiner is advised that an absence of a back or bilateral knee disability is not sufficient or an adequate rationale for any opinion provided.  If any question cannot be answered, the examiner should state the reason. 
 
4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




